Citation Nr: 1505773	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a compensable disability rating for impairment of the cervical spine due to amyotrophic lateral sclerosis (ALS) (cervical spine impairment) prior to April 6, 2009.

2. Entitlement to a compensable disability rating for impairment of the lumbar spine due to ALS (lumbar spine impairment) prior to April 6, 2009.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1998 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

Following the initiation of the appeal, in July 2012, the RO in part granted earlier effective dates for the Veteran's service-connected cervical and lumbar spine impairments and provided non-compensable ratings for the separate impairments effective April 7, 2006.  The non-compensable disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's cervical and lumbar spine impairments remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2014, the Board remanded the Veteran's claims for further development and readjudication.  Pursuant to the remand instructions, the RO requested that the Veteran identify private medical evidence that documents treatment for ALS from April 7, 2006 to April 6, 2009.  See June 2014 Correspondence.  The Veteran did not respond to the RO's request and the RO readjudicated the Veteran's claims in November 2014.  See November 2014 Supplemental Statement of the Case.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran was scheduled for a Travel Board hearing in November 2012.  He did not appear for the hearing and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  The Veteran testified at RO hearings held in October 2008 and February 2012.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.



FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, effective April 7, 2006 the Veteran's cervical spine impairment was characterized by pain and muscle spasms and a reduced range of motion on repetitive use due to weakness and fatigue.

2. With resolution of the doubt in the Veteran's favor, effective April 7, 2006 the Veteran's lumbar spine impairment was characterized by pain and muscle spasms.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating for a cervical spine impairment were approximated effective April 7, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5237, 5322, 5323 (2014). 

2. The criteria for a 20 percent rating for a lumbar spine impairment were approximated effective April 7, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a), DCs 5237, 5319, 5320 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist appellants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Because the Veteran's increased rating claims are granted in full, any error related to the VCAA is harmless.  See February 2011 Notice of Disagreement (NOD) (requesting that the separate 20 percent disability ratings for cervical impairment and for lumbar impairment be granted from the date of the Veteran's original claim); see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2014) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2014), functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 (2014) recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran's cervical and lumbar spine impairments have been assigned a non-compensable rating under DC 5237 (lumbosacral and cervical strain) from April 7, 2006 onwards.  38 C.F.R. § 4.71a.  The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See Id., DCs 5235-5243.  The evaluation of intervertebral disc syndrome is discussed below.  The General Rating Formula assigns the following disability ratings:

10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

30 percent for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

40 percent for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.  

See id.  These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion and extension of the cervical spine is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees, and normal left and right lateral rotation is 0 to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.  




A Compensable Rating for a Service-Connected Cervical Spine Impairment

The Veteran contends that his cervical spine impairment is entitled to a 20 percent disability rating prior to April 6, 2009.  See October 2010 Statement, February 2011 Notice of Disagreement (NOD), August 2012 Certification of Appeal.  The Board accords the benefit of the doubt to the Veteran and grants the claim. 

The Veteran was diagnosed as having amyotrophic lateral sclerosis (ALS) in July 2009.  See November 2009 VA Examination Report.  Prior to this date he was diagnosed as having monomelic amyotrophy (MMA).  See November 1999 PMRs (diagnosing a progressive neurological disorder largely affecting the Veteran's upper extremities).  Despite the change in diagnosis, the Veteran's symptoms have remained consistent: progressively worse muscle weakness, fatigue, and spasms in the upper extremities, neck, and low back.  

The Veteran has consistently stated that his service-connected ALS impacted his neck and back prior to April 6, 2009.  In January 2000, he reported that "his symptoms have been slowly progressive": his pain and muscle weakness had spread from his right to his left arm and he had difficulty spreading the fingers of the left hand.  At the October 2008 RO Hearing, the Veteran testified that his disorder affects his arms, back, and chest.  In a January 2009 statement, the Veteran explained that his ALS had killed nerves and muscles in his arms, hands, and the right side of his chest and back.  He stated that he is in constant pain and that his motor coordination is sufficiently poor that he cannot perform basic duties at home and at the school where he teaches.  He also stated that the deterioration of the muscles in his back and chest had led to muscle spasms that are powerful enough to push his torso forward and that he has an altered gait and problems with balance.  In a February 2011 statement, the Veteran explained that his symptoms have always been due to ALS and existed prior to April 6, 2009.  At the February 2012 RO hearing, the Veteran testified that his symptoms worsened around 2007 and that the muscle loss in his neck and back resulted in significant pain.  




The medical evidence also shows the progressive worsening of the Veteran's symptoms.  Medical records dated prior to April 2006 document that the Veteran's neurological disorder affected his right and then his upper extremity.  See August 1999 PMRs (finding no neck pain and a full range of cervical spine motion); November 1999 PMRs (finding "[n]o difficulty with ROM in his neck"); December 1999 PMRs (noting "no evidence of any signal abnormality . . . within the cervical spinal cord," a normal sensory nerve conduction study, and possible cervical root disease/anterior horn cell disorder between C7 and C8).  In January 2000, a physical examination found weakness in both hands and arms, with the right upper extremity worse than the left, and tremors in the Veteran's hands.  In June 2000, the Veteran's treating physician noted that the Veteran's neuromuscular problems were affecting his left arm and that his right arm had become "extremely worse."  See also August 2000 PMRs (observing "[o]bvious atrophy of his upper extremity"); October 2000 PMRS (diagnosing the Veteran as having a motor neuron disorder with weakness in the right upper extremity).

In January 2000, a private physician noted "no signal abnormality within the cervical spinal cord."  See also May 2000 PMRs (noting weakness in the Veteran's arms and tremors in his hands, but no "significant disorders of his spinal cord").  However, an April 2000 nerve examination revealed scattered denervation within the bilateral C8 myotomes and the left C7 myotome.  In June 2000, X-ray images showed early degenerative changes in the cervical spine with some small marginal spurs and apparent desiccation of the nuclei at C2 to C6.

A July 2007 needle EMG found that the cervical paraspinal muscles were normal.  However, in March 2009 the Veteran complained of "a lot of upper back pain" that was constant and radiated from his shoulders into the center of his back.  The following month (April 2009), a VA doctor noted muscle twitches in the Veteran's arms and back and an unremarkable gait.  See March and April 2009 VAMRs.

In January 2009, a VA examiner found that the Veteran's cervical spine range of motion was limited by repetitive use.  The examiner measured forward flexion up to 45 degrees, extension up to 45 degrees, right and left lateral flexion up to 45 degrees, right and left lateral rotation up to 80 degrees.  He observed that repetitive testing resulted in feelings of weakness, fatigue, and lack of endurance, which restricted the Veteran's cervical spine range of motion.  He also observed severe atrophy of the right upper trapezius and rhomboid muscles in the right neck and shoulder, that the left upper traspezius and rhomboid muscles were reduced in size, and no associated muscle spasms or tenderness.  The examiner found that the Veteran's neurological disorder impaired the right C5-C8 dermatomes, which, in turn, impaired the right upper extremity, chest, and upper back muscles.  The Veteran reported that his neurological disorder makes it increasingly difficult for him to satisfy his job duties as a teacher.  

In March 2009, a private physician noted that the symptoms associated with the Veteran's neurological disorder were becoming progressively worse.  A physical examination revealed that muscle weakness and wasting had spread to the Veteran's left hand.  In the same month, the Veteran reported that he had pain in his upper back as well as in his upper extremities and that he experienced muscle twitches and spasms.  He also reported loosing muscles in his arms and back.  In April 2009, a VA doctor prescribed the Veteran Naproxen to manage the upper back pain, muscle twitches, and spasms.

In November 2009, a second VA examiner noted that the Veteran's symptoms had worsened and that his cervical spine range of motion was further restricted.  The examiner measured forward flexion up to 30 degrees, extension up to 25 degrees, right and left lateral flexion up to 35 degrees, and right and left lateral rotation up to 45 degrees.  The Veteran exhibited muscle spasms and pain on motion and repetitive tests revealed a 5 degree loss of motion due to weakness, fatigability, tenderness, and stiffness.  The examiner found no postural abnormality, fixed deformities, or abnormalities of the cervical spine.  However, he noted that the Veteran's head was forward flexed and that he exhibited tenderness and muscle spasms in his cervical spine.




The Veteran reported constant pain and stiffness in his neck and that his pain was exacerbated by activity and changes in the weather.  He also reported that he wore a neck brace, his disorder limited his activities of daily living and work duties, and he cannot easily drive a car because his neck pain restricts his ability to turn his head.

In a February 2011 statement, the Veteran's treating neurologist (Dr. H.P.) explained that the Veteran's diagnosis of MMA was changed to "a slow variant of ALS" based on the results of a May 2009 nerve diagnostic test.  Dr. H.P. noted that the Veteran's symptoms include "lower back and neck discomfort" and impairment of the cervical and lumbosacral spines.  He also noted that the Veteran's symptoms relate back "to at least his initial health benefit claims in April 7, 2006" and that they "likely precede this date by some time."

With resolution of the doubt in the Veteran's favor, the Veteran's symptoms approximated the criteria for a 20 percent disability rating at submission of the claim on April 7, 2006.  See 38 C.F.R. 4.71a, DC 5237.  The Veteran is competent to report symptoms such as pain, weakness, fatigue, and muscle spasms and his testimony establishes that he experienced these symptoms prior to April 6, 2009.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Viewed in the light most favorable to the Veteran, the medical evidence as a whole establishes that the Veteran's ALS impaired his cervical spine prior to April 6, 2009 and that the impairment levels varied since April 7, 2006.  The January 2009 VA examiner measured forward flexion at 45 degrees; however, he noted a reduced range of cervical spine motion due to weakness, fatigue, and lack of endurance.  Similarly, the November 2009 VA examiner measured forward flexion at 30 degrees with a 5 degree loss in motion due to weakness, fatigability, tenderness, and stiffness.  Although the November 2009 VA examination was performed after April 6, 2009, the VA examiner's findings document the progressive nature of the Veteran's neurological disorder and suggest that the Veteran's muscle strength and control may have deteriorated prior to April 6, 2009.  Moreover, Dr. H.P.-the Veteran's long-term treating neurologist-asserts that the Veteran experienced neck discomfort and impaired range of cervical motion even prior to April 7, 2006..  See February 2011 PMRs.

The Board has considered whether the Veteran's cervical spine impairment qualifies for a separate rating under DCs 5322 (rotary and forward movements of the head) and 5323 (movements of the head).  38 C.F.R. 4.75.  Although the Veteran reports muscle atrophy, there is no indication that his neurological disorder affects his neck muscles to such an extent that it limited the movement in his neck prior to April 6, 2009.

The benefit-of-the-doubt rule applies and the Veteran's claim for a 20 percent disability rating for cervical spine impairment related to ALS is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55. 

A Compensable Rating for a Service-Connected Lumbar Spine Impairment

The Veteran contends that his lumbar spine impairment, as it relates to his service-connected ALS, is entitled to a 20 percent disability rating prior to April 6, 2009.  See October 2010 Statement, February 2011 NOD, August 2012 Certification of Appeal.  The Board accords the benefit of the doubt to the Veteran and grants the claim. 

The Veteran's testimony indicates that his service-connected ALS impacted his back prior to April 6, 2009.  In January 2000, he reported that "his symptoms have been slowly progressive" and had spread from his right to his left upper extremity.  At the October 2008 RO Hearing, he testified that his disorder affects his arms, back, and chest.  In a January 2009 statement, the Veteran explained that his ALS had damaged nerves and muscles in his arms, hands, and the right side of his chest and back.  He stated that he is in constant pain, experiences poor motor coordination and severe muscle spasms, and cannot perform basic domestic and work activities.  In his February 2011 NOD, the Veteran asserted that his ALS-related symptoms existed prior to April 6, 2009 and in February 2012 he testified that his symptoms worsened around 2007 and that the muscle loss in his neck and back result in significant pain.  

In January 2009, a VA examiner noted severe weakness in the Veteran's right chest and back muscles to include "significant loss of overlying upper back musculature."  He also noted that the Veteran's spine is nontender with normal curvature and range of motion throughout.  The examiner measured forward flexion at up to 90 degrees, extension up to 30 degrees, right and left lateral flexion up to 30 degrees, and right and left lateral rotation up to 30 degrees.  He found that repetitive testing did not limit range of motion in terms of pain, fatigue, weakness, or lack of endurance and that there was no evidence of atrophy, painful motion, spasms, weakness, and/or tenderness of the thoracolumbar muscles.

In March 2009 the Veteran complained of "a lot of upper back pain," muscle spasms, and involuntary contractions in his upper extremities.  He described the pain as constant and radiating from his shoulders into the center of his back.  See March 2009 VAMRs.  In the same month (March 2009), a private physician confirmed that the Veteran's neurological disorder was progressing.  The Veteran reported a dull aching pain and loss of muscle coordination in his back as well as muscle spasms and involuntary contractions that affected his upper extremities.  In April 2009, a VA doctor prescribed Naproxen to help control the pain and muscle twitches in the Veteran's back and noted that the Veteran had an unremarkable gait.  See April 2009 VAMRs.

In November 2009, a second VA examiner noted that the Veteran's symptoms had worsened and that his lumbar spine range of motion was further restricted.  The examiner measured forward flexion up to 70 degrees; extension up to 25 degrees, right and left lateral flexion up to 25 degrees; and right and left lateral rotation up to 20 degrees.  The Veteran exhibited pain on motion and repetitive-use tests revealed up to 10 degrees of loss of motion due to pain, fatigue, weakness, and lack of endurance.  The VA examiner found tenderness and muscle spasms in the thoracolumbar spine at L2 to L4 and noted that the Veteran has a limp.

The Veteran informed the November 2009 VA examiner that he experiences a constant, dull, and aching pain in his upper back as well as spasms and twitches in his back.  The Veteran reported "constant sharp knifelike midline lumbar region low back pain" for which he is prescribed medications and which is aggravated by repetitive activities like walking and bending.  He also reported that he can walk for a maximum of ten minutes, has a history of falling, wears a back support, and uses a cane to assist with mobility.  His neurological disorder limits his activities of daily living (e.g., he can no longer cook) and his ability to complete his job duties as a teacher.

In February 2011, the Veteran's treating neurologist stated that the Veteran's lower back discomfort and impairment of the lumbosacral spine relates back "to at least his initial health benefit claims in April 7, 2006."

With resolution of the doubt in the Veteran's favor, the Veteran's symptoms approximate the criteria for a 20 percent disability rating prior to April 6, 2009.  See 38 C.F.R. 4.71a, DC 5237.  The Veteran is competent report symptoms such as pain, weakness, fatigue, and muscle spasms and his testimony establishes that he experienced these symptoms in relation to is back prior to April 6, 2009.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.

The medical evidence as a whole indicates that the Veteran's ALS impacted his lumbar spine prior to April 6, 2009 and generally varied in severity from April 7, 2006.  Although the January 2009 VA examiner found that range of lumbar spine motion was not limited, even with repetitive use, the November 2009 VA examiner found that range of lumbar motion was reduced, especially with repetitive use.  The November 2009 VA examiner's findings show that the Veteran's lumbar spine impairment worsened after the January 2009 VA examination and that lumbar impairment likely occurred prior to April 6, 2009.  Moreover, Dr. H.P. clearly states that the Veteran experienced back discomfort and impaired range of lumbar motion from at least April 7, 2006 onwards.  See February 2011 PMRs.




The Board has considered whether the Veteran's lumbar spine impairment qualifies for a separate rating under DC 5319 (flexion and lateral motions of the spine) and/or DC 5320 (postural support of the body; extension and lateral movements of the spine).  38 C.F.R. § 4.75.  Because DCs 5319 and 5320 contemplate limited motion, rating the Veteran's lumbar spine impairment under DCs 5319 and/or 5320 would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  Consequently, the Veteran does not qualify for a higher disability rating under DCs 5319 and 5320.  

The benefit-of-the-doubt rule applies and the Veteran's claim for a 20 percent disability rating for a lumbar spine impairment is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 

Entitlement to TDIU and Extraschedular Consideration for Service-Connected Disabilities

The Veteran does not allege and the medical evidence does not indicate that his service-connected impairments prevented him from maintaining or sustaining substantially gainful employment prior to April 6, 2009.  Consequently, the claim does not raise the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, the issue of whether that disability resulted in TDIU is also raised).  In fact, the Veteran was employed as a school teacher prior to April 6, 2009.  See January 2009 VA Examination Report.

The Board has considered whether the evaluation of the Veteran's service-connected impairments should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the Veteran's claims have been granted in full, the question of referral for an extraschedular rating is moot.  See February 2011 NOD.


ORDER

A 20 percent disability rating, and no more, for impairment of the cervical spine due to ALS effective April 7, 2006, is granted

A 20 percent disability rating, and no more, for impairment of the lumbar spine due to ALS effective April 7, 2006, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


